DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1, 3-11, and 13-22 are pending of which claims 1, 6, 9, 13-17, and 19-20 have been amended. Claims 2 and 12 have been cancelled. Claims 21-22 have been added. No new subject matter has been added.
Allowable Subject Matter
3.	Claims 1, 3-11, and 13-22 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
Claim 1 would be allowable for incorporating the limitations “the control circuitry is configured to disable supply of negative pressure with the negative pressure source in response to the first pair of electrical contacts being in the electrically connected state and the second pair of electrical contacts being in the electrically disconnected state”.
Askem and Sweetland, as applied in claim 1, teaches a supply of negative pressure with the negative pressure source in response to the first pair of electrical contacts being in an electrically connected state and the second pair of electrical contacts being in the electrically connected state. However, Modified Askem fails to teach the first pair of electrical contacts being in the electrically connected state and the second pair of electrical contacts being in the electrically disconnected state simultaneously, as that would destroy the functionality of Claims 3-5, and 9-11 would be allowable for depending on claim 1.
Claim 6 would be allowable for disclosing wherein the control circuitry is further configured to detect a switch fault in response to the state of the first pair of electrical contacts not toggling within a threshold period of time subsequent to toggling of the state of the second pair of electrical contacts.
Askem teaches an apparatus for applying negative pressure to a wound (see Paragraph [0019]), the apparatus comprising: a negative pressure source (pump assembly (1214)) configured to provide negative pressure to a wound dressing via a fluid flow path (the pump assembly may have the conduit between the pump and the dressing, see Paragraph [0244]); a switch (activation button (1257) that turns on/off the pump, see Paragraph [0062]), the switch being configured to receive the user input as a depression of the switch (see Figure 64A and 64B). However Askem does not explicitly disclose an actuator configured to toggle a state of a first pair of electrical contacts and a state of a second pair of electrical contacts in response to a user input; a control circuitry configured to supply negative pressure with the negative pressure source in response to the first pair of electrical contacts being in an electrically connected state and the second pair of electrical contacts being in the electrically connected state, and disable supply of negative pressure with the negative pressure source in response to the first pair of electrical contacts being in an electrically disconnected state or the second pair of electrical contacts being in the electrically disconnected state.
Sweetland teaches an actuator (switch element (810)) configured to toggle a state (the design of the switch (800) can likewise be incorporated into temporary pushbutton types or 

    PNG
    media_image1.png
    423
    510
    media_image1.png
    Greyscale

And a control circuitry (a power circuit is formed from the woven conductors (302) and electrical paths (812 and 814), see Paragraph [0132]) configured to supply negative pressure 
Askem and Sweetland are analogous art because both deal with push button type switches that require a depression of the switch to toggle an operation. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to replace the simple switch of Askem with the complex push button switch comprising of different pairs of electrical contacts, as taught by Sweetland. Sweetland teaches the inventive conductive weave technology offers many advantages to switches, including lower contact resistance, lower friction, lower wear, and more redundant contact points, the combination of which results in smaller, more reliable, more rugged and longer lasting switches (see Paragraph [0012]) and easier and less costly to produce (see Paragraph [0133]). 
Modified Askem further teaches a control circuitry (a power circuit is formed from the woven conductors (302) and electrical paths (812 and 814) and further teaches the switch can be configured to move between a first on position and a second off position, and to remain in the first position when a threshold level of negative pressure is maintained beneath the backing Claims 7-8 and 21-22 would be allowable for depending on claim 6.
Claim 13 would be allowable for disclosing changing the first pair of electrical contacts from the electrically connected state to the electrically disconnected state but not changing the second pair of electrical contacts from the electrically connected state to the electrically disconnected state; and disabling supply of negative pressure with the negative pressure source when the first pair of electrical contacts is in the electrically disconnected state and the second pair of electrical contacts is in the electrically connected state.
Askem teaches a method for controlling application of negative pressure to a wound (see Paragraph [0019]). However, Askem does not explicitly teach using an actuator of a switch, toggling a first pair of contacts from an electrically disconnected state to an electrically connected state and a second pair of electrical contacts in response to receipt of a first user input to the switch as a depression of the switch; supplying negative pressure with a negative pressure source to a wound dressing via a fluid flow path when the first pair of is in the electrically connected state and the second pair of electrical contacts is in the electrically connected state.
Sweetland teaches using an actuator of a switch (switch element (810)), toggling (the design of the switch (800) can likewise be incorporated into temporary pushbutton types or permanent snap-acting or toggle switches, see Paragraph [0133]) (the pushbutton toggles the 
Askem and Sweetland are analogous art because both deal with push button type switches that require a depression of the switch to toggle an operation. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to replace the simple switch of Askem with the complex push button switch comprising of different pairs of electrical contacts, as taught by Sweetland. Sweetland teaches the inventive conductive weave technology offers many advantages to switches, including lower contact resistance, lower friction, lower wear, and more redundant contact points, the combination of which results in smaller, more reliable, more rugged and longer lasting switches (see Paragraph [0012]) and easier and less costly to produce (see Paragraph [0133]). 
However, Askem and Sweetland fail to teach changing the first pair of electrical contacts from the electrically connected state to the electrically disconnected state but not changing the second pair of electrical contacts from the electrically connected state to the electrically disconnected state; and disabling supply of negative pressure with the negative pressure source Claims 14-20 would be allowable for depending on claim 20.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RASSAVONG whose telephone number is (408)918-7549.  The examiner can normally be reached on Monday - Friday 9:00am-5:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J. Weiss can be reached on (571)270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/E.R./ (8/20/2021)Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781